DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-13 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3, and 8 are amended.

Response to Amendment
	The amendments filed on 17 Aug. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1, 3, and 8 under 35 USC 112(a) because the specification while being enabling for a compound of formula (I) or (II), does not reasonably provide enablement for a prodrug or metabolite of formula (I) or (II) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3, and 8 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouteldja et al. (Metab. Clin. Exp.; published 2014), in view of Graham et al. (J. Am. Chem. Soc.; published 2014) and Thuronyi et al. (WO 2015/0269441 A1; published 26 Feb. 2015) for the reasons cited in the Office action filed on 18 Feb. 2022.

Applicants Arguments
	Applicants assert that the secondary references Graham and Thuronyi do not remedy the deficiencies of Bouteldja.  In unpublished data, Applicant applied the teachings of Graham.  The method of Graham is unsuitable for yielding the final compound of formula (I) and (II) as recited in independent claim 1.  The method of Graham necessarily requires a protecting group at the carboxylate position, in Applicants case a benzyl protecting group.  To generate the final compound, the benzyl protecting group is removed by very delicate reaction step which the inventors could not have accomplished successfully without significant racemization and decomposition.  Graham discloses a method which utilizes starting materials having poor availability and complex experimental set up, which further disincentivizes it use by those skilled in the art.

Applicant's arguments filed 17 Aug. 2022 have been fully considered but they are not persuasive. Bouteldja teaches positron emission tomography to study human ketone metabolism using [1-11C]-3-hydroxy-butyrate (3-OHB).  At Fig. 1, Bouteldja teaches [1-11C]-3-hydroxy-butyrate comprising a label at the carboxylate moiety and [1-11C]acetoacetate with a label at the terminal Me group together with a reversible bidirectional arrow.  Consequently, Bouteldja suggests a 3-OHB with a label at the terminal Me group.  Bouteldja teaches that ketones are an integral part of human energy metabolism and especially its relationship with glucose metabolism remains unclear.  Continuing improvement of existing PET technology and an increasing range of approved tracers, including ketone tracers, make this technique very promising as a non-invasive method of quantitatively investigating ketone metabolism in most organs and under a range of physiological conditions.  
Graham teaches that the use of [18F]-labeled small molecules for PET represents one of the most promising approaches to detect disease progression and evaluate therapeutic effectiveness in vivo.  Consequently, Graham teaches 18F as advantageous isotope for PET imaging.  At Fig. 2, Graham teaches the placement of 18F at an Me group next to the second OH to form a 18F-labeled PET tracer.  Three methods are provided for introducing 18F at the Me group.  One method involves standard nucleophilic substitution of a tosylate precursor having a THP protected OH using 18F-/K222/K2CO3.  Deprotection was achieved with 2.2 M HCl.  Applicants should provide evidence that a method for preparing (3S)- or (3R)-[18F]fluoro-3-hydroxybutyric acid was not to one of ordinary skill in the art at the time of invention including the use of e. coli derived nitrilase enzyme.  See In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  The claims are not directed to a method of synthesis.  Instead, the claims are directed to compounds of formulas (I) and (II) and method of diagnosing, staging and treating a disorder in a subject. Bouteldja teaches and suggests a 3-OH containing a PET label at the terminal Me group.  Graham teaches 18F as an advantageous PET label.  Bouteldja and Graham in combination motivate (3S)- or (3R)-[18F]fluoro-3-hydroxybutyric acid.  A person of ordinary skill in the art would have been motivated to modify the compound of Bouteldja by incorporating a 18F label the terminal Me groups in order to gain the advantage of a 18F-labeled 3-OHB wherein 18F label is not lost during oxidative metabolism.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouteldja et al. (Metab. Clin. Exp.; published 2014), in view of Graham et al. (J. Am. Chem. Soc.; published 2014) and Thuronyi et al. (WO 2015/0269441 A1; published 26 Feb. 2015), in further view of Russell et al. (US 2013/0209580 A1; published 2013) for the reasons cited in the Office action filed on 18 Feb. 2022.

Applicants Arguments
	Applicants assert that Bouteldja, Graham, and Thuronyi are deficient for the reasons discussed above.  Russell does not disclose a compound of formula (I) or (II) as recited in independent claims 1 and 8.

Applicant's arguments filed 17 Aug. 2022 have been fully considered but they are not persuasive. Bouteldja, Graham, and Thuronyi are not deficient for the reasons discussed above.  Russell teaches and motivates PET imaging AD using a labeled ketone body.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618